Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 1 of 26




                      EXHIBIT
                         B
                                                    Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 2 of 26

                                                                     2019-59645 / Court: 165
CertifiedDocumentNumber:86812023-Page1of9
CertifiedDocumentNumber:86812023-Page2of9   Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 3 of 26
CertifiedDocumentNumber:86812023-Page3of9   Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 4 of 26
CertifiedDocumentNumber:86812023-Page4of9   Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 5 of 26
CertifiedDocumentNumber:86812023-Page5of9   Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 6 of 26
CertifiedDocumentNumber:86812023-Page6of9   Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 7 of 26
CertifiedDocumentNumber:86812023-Page7of9   Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 8 of 26
CertifiedDocumentNumber:86812023-Page8of9   Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 9 of 26
CertifiedDocumentNumber:86812023-Page9of9   Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 10 of 26
              Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 11 of 26




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 2, 2019


     Certified Document Number:        86812023 Total Pages: 9




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 12 of 26

                                                                     2019-59645 / Court: 165
CertifiedDocumentNumber:86812024-Page1of1
              Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 13 of 26




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 2, 2019


     Certified Document Number:        86812024 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:86969919-Page1of1   Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 14 of 26
              Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 15 of 26




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 2, 2019


     Certified Document Number:        86969919 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 16 of 269/19/2019 11:10 AM
                                                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                                                     Envelope No. 36950866
                                                                                                                                         By: Bristalyn Daniels
                                                                                                                                  Filed: 9/19/2019 11:10 AM
CertifiedDocumentNumber:87207956-Page1of2
CertifiedDocumentNumber:87207956-Page2of2   Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 17 of 26
              Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 18 of 26




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 2, 2019


     Certified Document Number:        87207956 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                          Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 19 of 26                             9/27/2019 4:13 PM
                                                                                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                                                                                        Envelope No. 37206662
                                                                                                                                                           By: Mercedes Ramey
                                                                                                                                                       Filed: 9/27/2019 4:13 PM
                                                                                         CAUSE NO. 2019-59645
                                                     STEVE O. SOYEBO                                  §               IN THE DISTRICT COURT OF
                                                                                                      §
                                                     V.                                               §                  HARRIS COUNTY, TEXAS
                                                                                                      §
                                                     ACCEPTANCE INDEMNITY                             §
                                                     INSURANCE COMPANY                                §                  165TH JUDICIAL DISTRICT


                                                             DEFENDANT ACCEPTANCE INDEMNITY INSURANCE COMPANY’S
                                                                              ORIGINAL ANSWER

                                                    TO THE HONORABLE JUDGE OF SAID COURT:

                                                            COMES NOW, ACCEPTANCE INDEMNITY INSURANCE COMPANY, Defendant in

                                                    the above-styled and numbered cause and makes and files this, its Original Answer and in reply to

                                                    Plaintiff’s Petition, and for such answer and would respectfully show unto the Court the following:

                                                                                                      1.

                                                            Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies the

                                                    allegations contained within Plaintiff’s Petition and demand strict proof thereon by a preponderance

                                                    of the credible evidence in accordance with the laws of the State of Texas.

                                                                                                      2.

                                                            Pleading further and without waiver of the above, Defendant denies the occurrence of all

                                                    conditions precedent to Plaintiff’s claim. Without limiting the foregoing, Defendant denies that

                                                    there has been full compliance with all terms and conditions of the insurance policy at issue as
Certified Document Number: 87357143 - Page 1 of 4




                                                    required prior to Plaintiff bringing suit, including, but not limited to, the requirement that payment

                                                    is only due after agreement is reached on the amount of loss or an appraisal award has been made.

                                                                                                      3.

                                                            Pleading further and without waiver of the above, Defendant requests that this Court

                                                    compel mediation pursuant to TEXAS INSURANCE CODE § 541.161(a). This mediation is required
                                                         Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 20 of 26



                                                    under the Texas Insurance Code and Texas Business & Commerce Code. TEX. INS. CODE

                                                    § 541.161(b).

                                                                                                       4.

                                                             Additionally, the insurance policy pertaining to the claims asserted by the Plaintiff includes

                                                    a specific “Appraisal” clause which sets forth the procedure in the event of a disagreement of the

                                                    amount of the loss. Specifically, the policy requires that, upon written request, the property must

                                                    be appraised by each party’s own independent appraiser. In the event of a disagreement in the

                                                    appraisal, the differences are submitted to an umpire for determination. Defendant insurance

                                                    company was potentially deprived of the opportunity to invoke the appraisal clause prior to suit.

                                                    Further, the lawsuit potentially prevented Defendant insurance company from attempting to

                                                    resolve the alleged problems, reaching an impasse or invoking the appraisal clause, if necessary.

                                                    Defendant insurance company reserves the contractual right to invoke this clause and that the

                                                    property be appraised according to the terms of the applicable insurance policy if the parties reach

                                                    an impasse. Defendant insurance company has not waived and is not waiving this provision and

                                                    may assert it in the future.

                                                                                                       5.

                                                             Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant hereby gives

                                                    actual notice to Plaintiff that any and all documents and materials produced in response to written
Certified Document Number: 87357143 - Page 2 of 4




                                                    discovery may be used as evidence in this case; and, that any such materials may be used as

                                                    evidence against the party producing the document at any pretrial proceeding and/or at the trial of

                                                    this matter without the necessity of authenticating the document and/or materials produced in

                                                    discovery.




                                                    SOYEBO/AIIC – D OA - PAGE 2 OF 4
                                                         Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 21 of 26



                                                                                                        6.

                                                                                              Requests for Disclosure

                                                             At the time required by law or the Rules, these Defendant request the Plaintiff to respond

                                                    to all of the matters in TRCP 194.2.

                                                             WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

                                                    hereof, that Plaintiff not recover against Defendant and that Defendant goes hence with its costs

                                                    without day and for such other and further relief, at law or in equity, to which Defendant may

                                                    justly show itself entitled to receive.


                                                                                                             Respectfully submitted,

                                                                                                             Gault, Nye & Quintana, L.L.P.
                                                                                                             P.O. Box 6666
                                                                                                             Corpus Christi, Texas 78466
                                                                                                             (361) 654-7008
                                                                                                             (361) 654-7001 Telecopier
                                                                                                             mwest@gnqlawyers.com

                                                                                                             By: /s/ Mikell A. West        .
                                                                                                                    Mikell A. West
                                                                                                                    State Bar No. 24070832

                                                                                                             Attorney for Defendant Acceptance
                                                                                                             Indemnity Insurance Company
Certified Document Number: 87357143 - Page 3 of 4




                                                    SOYEBO/AIIC – D OA - PAGE 3 OF 4
                                                         Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 22 of 26



                                                                                       CERTIFICATE OF SERVICE

                                                           I, Mikell A. West, hereby certify that on the 27th day of September, 2019, a true and correct
                                                    copy of the above and foregoing document was served upon the following counsel as indicated:

                                                    Attorneys for Plaintiff
                                                    Anthony G. Buzbee
                                                    Christopher J. Leavitt
                                                    The Buzbee Law Firm
                                                    Email: tbuzbee@txattorneys.com; cleavitt@txattorneys.com

                                                    Stephen R. Walker
                                                    Gregory J. Finney
                                                    Juan A. Solis
                                                    Law Offices of Manuel Solis, PC
                                                    Email: swalker@manuelsolis.com; gfinney@manuelsolis.com; jusolis@manuelsolis.com

                                                      VIA E-FILING

                                                                                                         /s/ Mikell A. West           .
                                                                                                         Mikell A. West
Certified Document Number: 87357143 - Page 4 of 4




                                                    SOYEBO/AIIC – D OA - PAGE 4 OF 4
              Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 23 of 26




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 2, 2019


     Certified Document Number:        87357143 Total Pages: 4




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                          Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 24 of 26                          9/27/2019 4:13 PM
                                                                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                                                                     Envelope No. 37206662
                                                                                                                                                        By: Mercedes Ramey
                                                                                                                                                    Filed: 9/27/2019 4:13 PM

                                                                                         CAUSE NO. 2019-59645
                                                     STEVE O. SOYEBO                                §              IN THE DISTRICT COURT OF
                                                                                                    §
                                                     V.                                             §                 HARRIS COUNTY, TEXAS
                                                                                                    §
                                                     ACCEPTANCE INDEMNITY                           §
                                                     INSURANCE COMPANY                              §                 165TH JUDICIAL DISTRICT


                                                                                 DEFENDANT’S DEMAND FOR JURY

                                                            COMES NOW, ACCEPTANCE INDEMNITY INSURANCE COMPANY, Defendant in the

                                                    above-referenced cause, and demands a trial by jury. The jury fee was previously paid by Plaintiff.



                                                                                                        Respectfully submitted,

                                                                                                        Gault, Nye & Quintana, L.L.P.
                                                                                                        P.O. Box 6666
                                                                                                        Corpus Christi, Texas 78466
                                                                                                        (361) 654-7008
                                                                                                        (361) 654-7001 Telecopier
                                                                                                        mwest@gnqlawyers.com

                                                                                                        By: /s/ Mikell A. West_____________
                                                                                                               Mikell A. West
                                                                                                               State Bar No. 24070832

                                                                                                        ATTORNEY FOR DEFENDANT ACCEPTANCE
                                                                                                        INDEMNITY INSURANCE COMPANY
Certified Document Number: 87357144 - Page 1 of 2
                                                         Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 25 of 26



                                                                                     CERTIFICATE OF SERVICE


                                                           I, Mikell A. West, hereby certify that on the 27th day of September, 2019, a true and correct
                                                    copy of the above and foregoing document was served upon the following counsel as indicated:

                                                    Attorneys for Plaintiff
                                                    Anthony G. Buzbee
                                                    Christopher J. Leavitt
                                                    The Buzbee Law Firm
                                                    Email: tbuzbee@txattorneys.com; cleavitt@txattorneys.com

                                                    Stephen R. Walker
                                                    Gregory J. Finney
                                                    Juan A. Solis
                                                    Law Offices of Manuel Solis, PC
                                                    Email: swalker@manuelsolis.com; gfinney@manuelsolis.com; jusolis@manuelsolis.com

                                                      VIA E-FILING

                                                                                                       /s/ Mikell A. West          .
                                                                                                       Mikell A. West
Certified Document Number: 87357144 - Page 2 of 2




                                                    SOYEBO/AIIC – JD - PAGE 2 OF 2
              Case 4:19-cv-03909 Document 1-2 Filed on 10/09/19 in TXSD Page 26 of 26




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 2, 2019


     Certified Document Number:        87357144 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
